Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00925-CR

                                 Matthew GARCIA,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 290th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2018-CR-5816
                   Honorable Melisa C. Skinner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED January 16, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice